Citation Nr: 1618729	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-14 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to service-connected dermatitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to August 1984 and subsequent U.S. Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge at a June 2013 videoconference hearing.  A transcript of this hearing is of record.

In November 2013, the Board, in pertinent part, remanded the issue on appeal for additional development.  As discussed below, there has not been substantial compliance with the November 2013 remand instructions, so the matter must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2013, the Board remanded the issue on appeal to obtain a VA examination to determine the etiology of the Veteran's major depressive disorder.  The Board specifically asked the examiner to provide the following opinion: whether it is at least as likely as not that the Veteran's psychiatric disability was caused or chronically worsened by her service-connected dermatitis.

In a January 2014 opinion, the examiner responded:

In the context of the etiology of this Vet's depression's [sic], which is typically multifactorial, it is significantly less likely than not that the eczema, which seems to have its onset in childhood, is etiologically connected to her subsequent problems with depression.  In the context of numerous other potential stressors, to make a nexus with one of litterally [sic] many potentially influential etiologic factors would be speculative, and is less likely regardless, relative to the other stressors noted in various progress notes.  We know that one of the biggest psychologically induced triggers for subsequent adult MH problems is abuse and neglect and this probably is the most important of the provators [sic] re: her clinical depression.

This opinion is inadequate.  First, it relies in part on a finding that the Veteran's eczema had its onset during childhood.  Since the Veteran is already service-connected for her skin condition, the onset of the skin condition is irrelevant.  Then, the examiner refers to "numerous other potential stressors" without explaining either what the other stressors are, or why they would be more likely to be causative factors for the depression than her service-connected dermatitis.  Additionally, the examiner failed to provide an opinion as to whether the Veteran's depression is at least as likely as not chronically worsened (aggravated) by her service-connected dermatitis.  The November 2013 remand specifically instructed the examiner to provide an opinion on causation and aggravation.  Finally, the examiner did not discuss Dr. H.C.'s June 2013 letter as instructed.  

Overall, the Board finds that the January 2014 medical opinion did not provide an adequate reasons and bases for its conclusions either on the issue of causation or aggravation.  In finding that the Veteran's eczema was less likely than not etiologically connected to her problems with depression, the examiner failed to address the Veteran's lay assertions that she felt ashamed and embarrassed by her appearance, which caused her to avoid being in public, and that her chronic skin condition made her depressed and have stressful thoughts.  See July 2007, and February 2008 statements, March 2008 VA Form 21-4142, and June 2013 Board hearing transcript.  While the examiner provided a flawed opinion addressing causation, as discussed above, no opinion on aggravation was provided.  For all of the foregoing reasons, the opinion is inadequate, therefore, this matter must be remanded to obtain an adequate opinion and to ensure compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records from Lebanon VA Medical Center from March 2015 to the present.  

2.  Then, the AOJ should obtain a VA medical opinion to determine the etiology of the Veteran's currently diagnosed psychiatric disability.  The claims file, including a copy of this REMAND, should be made available to the examiner.  An examination should be arranged if the examiner deems it necessary to render the requested opinion.  

After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disability was caused or aggravated (i.e., chronically worsened) by her service-connected dermatitis.  

The complete rationale for all opinions expressed must be provided.  The examiner is asked to specifically address the June 2013 letter from Dr. H.C, the Veteran's treating psychologist and the Veteran's lay assertions that she felt ashamed and embarrassed by her appearance, which caused her to avoid being in public, and that her chronic skin condition made her depressed and have stressful thoughts.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

